         Case 2:20-cv-00167-RDP Document 1 Filed 02/05/20 Page 1 of 11                     FILED
                                                                                  2020 Feb-05 PM 04:19
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF
                      ALABAMA SOUTHERN DIVISION

Terry Billups,                          )
                                        )
Plaintiff.                              )    Civil Action No.:
                                        )
vs.                                     )    JURY TRIAL DEMANDED
                                        )
Brothers Recycling                      )
Company, Inc., and                      )
Daveco, Inc.                            )
                                        )
                                        )
Defendant.                              )


                                   COMPLAINT


COMES NOW the Plaintiff, Terry Billups, (“Plaintiff”) by and through his

undersigned counsel, and hereby files this Complaint against Brothers Recycling

Company, Inc. and Daveco Inc., (“Defendant”) and seeks redress for discrimination

and retaliation suffered in Plaintiff’s capacity as an employee of the Defendants.

Plaintiff has been discriminated against by the Defendants on account of Plaintiff’s

race in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C

§§ 2000e et seq, and any other cause(s) of action that can be inferred from the facts

set forth herein and states the following:




                                                                           Page 1 of 11
     Case 2:20-cv-00167-RDP Document 1 Filed 02/05/20 Page 2 of 11




                      JURISDICTION AND VENUE
1. The jurisdiction of this Court is invoked pursuant to Title VII of the Civil

   Rights Act of 1991, as amended, 42 U.S.C. §2000e-5(f)(3), 28 U.S.C. §1331,

   and 28 U.S.C. §1343(a)(4).

2. The unlawful employment acts alleged herein took place within the Southern

   Division of the Northern District of Alabama.

3. Venue is proper in this Court, the United States District Court for the Northern

   District of Alabama, pursuant to Title 28, U.S.C. § 1391 and the Local Rules

   of the United States District Court for the Northern District of Alabama.

                                    PARTIES
4. Plaintiff Terry Billups, an African American male, is domiciled in the state of

   Alabama.

5. At all relevant times the Plaintiff was an “employee” of the Defendant under

   Title VII.

6. The Defendant Brothers Recycling Company, Inc., is a domestic corporation

   with its principal place of business in Birmingham, Alabama.

7. The Defendant Daveco, Inc., is a domestic corporation with its principal place

   of business in Birmingham, Alabama.

8. Defendant Brothers and Defendant Daveco are hereinafter collectively

   referred to as “Defendant.”

                                                                        Page 2 of 11
     Case 2:20-cv-00167-RDP Document 1 Filed 02/05/20 Page 3 of 11




9. At all relevant times, Defendant was an “employer” under Title VII

10. Defendant employs over 15 employees and is subject to Title VII.

     COMPLIANCE WITH JURISDICTIONAL REQUIREMENTS OF
                        TITLE VII

11. Plaintiff has complied with the jurisdictional requirements of Title VII that on

   to wit: that on or about the 30th day of May 2019 Plaintiff caused a charge of

   discrimination in employment to be filed with the Equal Employment

   Opportunity Commission (hereinafter sometimes referred to as the “EEOC”)

   in accordance with Section 705 of Title VII.

12. A Notification of Right to Sue letter was received, and this Complaint has

   been filed within ninety (90) days of receipt of said Notification of Right to

   Sue. A copy of the notice is attached as Exhibit 1.



                             GENERAL FACTS
13. Plaintiff began working with Defendant Brothers on or about September 3,

   2010 as a cashier.

14. Brothers is owned by David and Jason Stein.

15. David and Jason Stein also own and operate Defendant Daveco.

16. David and Jason Stein regularly pay Brothers employees with a check from

   Daveco.



                                                                         Page 3 of 11
     Case 2:20-cv-00167-RDP Document 1 Filed 02/05/20 Page 4 of 11




17. However, the money for the Daveco account is transferred from a Brothers

   bank account.

18. Plaintiff was told that he was hired by Brothers when he initially started his

   job.

19. Further, Plaintiff worked under the operation of Brothers.

20. Plaintiff wore a Brothers Recycling logo on his shirt at work.

21. The only interaction Plaintiff had with Daveco was when he would receive a

   check with the Daveco name on it, everything else was under the Brothers

   name and direction.

22. Brothers and Daveco are joint employers for the Plaintiff.

23. Plaintiff was terminated on or about December 17, 2018.

                        COUNT I
VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS
            AMENDED, 42 U.S.C. § 2000E ET SEQ.
                         (Hostile Work Environment)
24. Plaintiff repeats and re-alleges the allegations contained in paragraphs 1-23

   above, as if fully set out herein.

25. The Plaintiff is African American and a member of a protected class.

26. The conduct alleged herein violates Title VII of the Civil Rights Act of 1964,

   as amended, 42 U.S.C. § 2000e et seq. as Defendant has engaged in the

   practice of a hostile work environment against Plaintiff.

27. Plaintiff was employed with the Defendant beginning in 2010.
                                                                        Page 4 of 11
     Case 2:20-cv-00167-RDP Document 1 Filed 02/05/20 Page 5 of 11




28. Around August of 2013 Matthew Benson, a co-employee, asked Plaintiff

   where he got his hair cut.

29. Matthew Benson then made the comment that he wanted to take his dog there

   to get a haircut.

30. Plaintiff perceived this is a racially motivated comment comparing him to a

   dog.

31. Around April 2015, Plaintiff’s aunt passed away and he asked for one day off

   for bereavement.

32. Plaintiff was denied this request and a short time after a white employee was

   given 3 days off for bereavement.

33. Sometime after April of 2015, Plaintiff was locked in a room with all white

   employees, and he felt threatened for his physical safety.

34. Around September 14, 2018 Jason Stein, an owner of the Defendant company,

   became verbally confrontational with Plaintiff and yelled “shut up boy.”

35. Plaintiff perceived being called a “boy” as a racially motivated term.

36. Jason Stein did not become verbally confrontational with white employees.

37. Around October of 2018 David Stein told Plaintiff that his brother Jason Stein

   and his wife feel that they “can say or do anything they want” to Plaintiff

   because they were paying him.



                                                                        Page 5 of 11
     Case 2:20-cv-00167-RDP Document 1 Filed 02/05/20 Page 6 of 11




38. Throughout his tenure with Defendant Plaintiff was subjected to being called

   “nigger” by a customer that is friends with the Steins, who own the Defendant

   company.

39. Plaintiff informed the Steins about this, but nothing was done to correct the

   issue.

40. From September 24, 2018 through December 17, 2018 Plaintiff would attempt

   to speak to Jason Stein by saying good morning.

41. Jason Stein would walk directly past Plaintiff and say good morning to other

   white employees completely ignoring the black employees and the Plaintiff.

42. Plaintiff was unable to fully complete his essential job function due to being

   subjected to a hostile work environment based on his race that was severe and

   pervasive and the terms of his employment were altered due to the constant

   verbal and mental abuse, and physically threatening environment he was

   subjected to, which white employees were not subjected to.

43. Defendant’s discriminatory action(s) against Plaintiff in violation of

   Plaintiff’s rights under Title VII of the Civil Rights Act of 1964, as amended,

   were intentional and were done with malice and reckless disregard for

   Plaintiff’s rights as guaranteed under the laws of the United States.




                                                                           Page 6 of 11
      Case 2:20-cv-00167-RDP Document 1 Filed 02/05/20 Page 7 of 11




 44. Plaintiff has suffered and continues to suffer, emotional distress, loss of self-

    esteem, lost wages, and other damages as a direct result of Defendant’s

    unlawful discrimination.

                                     Count II

RETALIATION IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS
              ACT OF 1964, 42 U.S.C. § 2000e-3(a)
 45. Plaintiff repeats and re-alleges the allegations contained in paragraphs 1-23

    above, as if fully set out herein.

 46. On or about September 24, 2018 Plaintiff was explaining a business situation

    to David Stein, another owner of the Defendant company.

 47. Plaintiff informed David Stein that he had contacted the EEOC regarding the

    racially motivated environment he had been subjected to.

 48. David Stein’s response was “I need to fire you right now.”

 49. On or about September 24, 2018 Plaintiff began to participate in a protected

    activity when he contacted the EEOC in an effort to begin the process for

    filing a good faith charge of discrimination against the Defendant with the

    EEOC.

 50. After informing David Stein of his call to the EEOC Plaintiff began to be

    treated differently.

 51. Specifically, he was subjected to verbal and mental abuse that other

    employees who had not called the EEOC were not subjected to.
                                                                           Page 7 of 11
     Case 2:20-cv-00167-RDP Document 1 Filed 02/05/20 Page 8 of 11




52. In addition to the verbal and mental abuse Plaintiff was stripped of job duties

   in September of 2018 after he made the comment regarding the EEOC.

53. Specifically, he was stripped of safety training and payroll services

54. Plaintiff had been performing these duties since around September of 2010.

55. On or about December 17, 2018 Plaintiff was terminated.

56. This termination and stripping of job duties was a direct retaliation to Plaintiff

   informing David Stein about contacting the EEOC to begin the process for

   filing an EEOC charge on September 24, 2018.

57. None of the adverse employment actions and/or events described within

   above occurred until after Plaintiff informed David Stein of his contact with

   the EEOC regarding the process for filing of an EEOC charge of

   discrimination on or about September 24, 2018, giving a causal connection

   between the adverse employment action or events and the protected activity.

58. Defendant intentionally discriminated against Plaintiff by retaliating against

   him for participating in a protected activity.

59. Defendant’s retaliatory action against Plaintiff in violation of Plaintiff’s rights

   under Title VII of the Civil Rights Act of 1964, as amended, were intentional

   and were done with malice and reckless disregard for Plaintiff’s rights as

   guaranteed under the laws of the United States.

60. Plaintiff has suffered and continues to suffer, emotional distress, loss of self-


                                                                            Page 8 of 11
        Case 2:20-cv-00167-RDP Document 1 Filed 02/05/20 Page 9 of 11




      esteem, lost wages, and other damages as a direct result of Defendant’s

      unlawful retaliation.


                  PRAYER FOR RELIEF FOR ALL COUNTS
WHEREFORE, Plaintiff prays that this Honorable Court will:
A. A declaratory judgment, declaring the Defendant's past practices herein

complained of to be unlawful.

B. Order Defendant to institute and carry out policies, practices, and programs

providing equal employment opportunities for Plaintiff and other employees and

eradicating the effects of its past and present unlawful employment practices.

C. Order the Defendant to make whole the Plaintiff by providing appropriate back

pay with prejudgment interest, in amounts to be proved at trial, and other affirmative

relief necessary to eradicate the effects of Defendant’s unlawful employment

practices.

D. Order Defendant to make whole Plaintiff by providing compensation for past and

future pecuniary and non-pecuniary losses resulting from the unlawful employment

practices described above, including, but not limited to emotional pain, suffering,

anxiety, loss of enjoyment of life, humiliation, and inconvenience, in amounts to be

determined at trial.




                                                                           Page 9 of 11
       Case 2:20-cv-00167-RDP Document 1 Filed 02/05/20 Page 10 of 11




E. Order Defendant to pay Plaintiff punitive damages for its malice or reckless

indifference to Plaintiff’s federally protected rights described above, in amounts to

be determined at trial.

F. Grant such further relief as the Court deems necessary and proper.




                           DEMAND FOR JURY TRIAL
                          The Plaintiff demands trial by jury.

Respectfully submitted,

 /s/Travis A. McCormick
Travis A. McCormick
ASB-1124-S83T
Attorney for Plaintiff
The McCormick Firm
175 Lakeside Dr.
Odenville, AL 35120
205-215-0532
tmccormick@themccormickfirm.com

             CLERK: PLEASE SERVE VIA CERTIFIED MAIL:

   Brothers Recycling Company, Inc.
   C/O David Alan Stein
   5432 Old Leeds Rd
   Birmingham, AL 35210

   Daveco, Inc.
   C/O David Alan Stein

                                                                         Page 10 of 11
   Case 2:20-cv-00167-RDP Document 1 Filed 02/05/20 Page 11 of 11




1620 Vanderbilt Rd
Birmingham, AL 35234




                                                              Page 11 of 11
